Citation Nr: 1038476	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 
1985, from December 1986 to June 1992, and from December 1995 to 
May 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  
This case was previously before the Board in January 2010.

The July 2005 rating decision, in pertinent part, granted service 
connection for bilateral pes planus and assigned a 10 percent 
initial disability rating, effective May 3, 2005.

The Veteran is unrepresented in this appeal.


FINDING OF FACT

Throughout the rating period on appeal, from May 3, 2005, 
service-connected bilateral pes planus has been manifested by 
complaints of pain, weakness, stiffness, swelling, and fatigue of 
the feet; objective findings revealed pes planus in both feet 
with no valgus or forefoot malalignment, nor any findings of 
inward rotation, medial tilting, marked pronation, forefoot 
dorsiflexion, plantar tenderness, Achilles malalignment, or 
limitation of function.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
bilateral pes planus have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.


Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the July 2005 rating decision granted service connection for 
the disability on appeal, that claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the disability 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, 
the Veteran's appeal as to the disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  The Board observes that as for rating the Veteran's 
disability on appeal, the relevant criteria have been provided to 
the Veteran, including in the March 2007 statement of the case 
and November 2008 RO correspondence.  In November 2008 the 
Veteran received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA records.  The Veteran has undergone a VA 
examination (January 2005) that address the matters presented by 
this appeal.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case is adequate, as it considered the pertinent evidence of 
record, and included an examination of the Veteran and elicited 
his subjective complaints.  The January 2005 VA examination 
described the Veteran's pes planus disability in sufficient 
detail so that the Board is able to fully evaluate the claimed 
disability.  The Board here observes that the Veteran failed to 
appear for a November 2008 VA examination that was to assess the 
nature and severity of the Veteran's pes planus disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the initial 
rating issue on appeal has been met.  

The Board finds that there has been substantial compliance with 
its January 2010 remand instructions.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  In this regard, the Board notes that in 
accordance with the January 2010 Board remand's instructions, a 
January 2010 letter from the RO to the Veteran notified him that 
he must return the supplied VA Form 21-4142, Authorization and 
Consent to Release Information (VA Form 21-4142), for any 
treatment records he wished to have VA obtain for him; no VA Form 
21-4142 authorizing VA to obtain records has been submitted.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all the evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Under Diagnostic Code 5276, a 10 percent rating for bilateral 
flat foot requires a moderate condition with a weight-bearing 
line over or medial to the great toe, inward bowing of the 
Achilles tendon, and pain on manipulation and use of the feet.  
In order to qualify for a rating of 30 percent, the Veteran must 
exhibit a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indications of swelling on use, and 
characteristic callosities.

At a January 2005 VA (QTC) examination, the Veteran complained of 
pain, weakness, stiffness, swelling, and fatigue of the feet, 
when at rest and with standing and walking.  He also complained 
of Morton neuroma of both feet since 2000.  The Veteran stated 
that he had functional impairment, due to the feet, of limited 
walking, standing, and working.  The Veteran indicated that he 
was employed as a correctional officer and would miss work four 
times a year due to foot pain.  Physical examination of the feet 
revealed no painful motion, edema, disturbed circulation, 
weakness, atrophy, or tenderness.  There was pes planus in both 
feet with no valgus or forefoot malalignment, nor any findings of 
inward rotation, medial tilting, marked pronation, forefoot 
dorsiflexion, plantar tenderness, or Achilles malalignment.  
There was also no pes cavus, hammertoes, Morton metatarsalgia, 
hallux valgus, or hallux rigidus.  There was no obvious 
limitation of function for standing or walking, and there was no 
obvious use of corrective shoe wear.  X-rays revealed moderate 
bilateral pes planovalgus deformity.  There was no tarsal 
coalition or heel spurs.  There was no hallux valgus or varus 
deformity.  The anterior aspect of the joint surfaces of each 
foot is unremarkable in appearance.  The diagnosis was bilateral 
pes planovalgus.

In a statement received in June 2006 the Veteran indicated that 
he had persistent and severe pain in his feet that reduced his 
mobility.  He stated that he might have nerve damage of the feet.

Upon review of the evidence, the Board finds that the Veteran's 
disability picture is most consistent with the current 10 percent 
disability evaluation, and that an increased initial disability 
evaluation is not warranted at any time during the appeal period.  
The January 2005 examination results reflect that the Veteran 
experiences pain of the feet, thereby warranting a 10 percent 
rating under Diagnostic Code 5276.  The Board observes, however, 
that the objective clinical evidence of record, including X-ray 
findings, does not show that the Veteran has exhibited the 
characteristics necessary to warrant a higher rating under 
Diagnostic Code 5276, to include marked deformity (pronation, 
abduction, etc.), indications of swelling on use, characteristic 
callosities, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, or severe spasms of the tendo 
Achilles on manipulation.

The findings from the January 2005 VA examination do not reflect 
that the Veteran qualifies for a higher rating under Diagnostic 
Code 5284 for rating other foot injuries.  As noted, other than 
pes planus, there are few if any objective findings related to 
disability of the feet.

The Board also has considered whether the Veteran is entitled to 
a higher rating on the basis of functional loss due to pain, 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40 and 4.45.  The pain the Veteran experiences due to his 
pes planus is adequately accounted for in his currently assigned 
disability evaluation.  The January 2005 VA examination provided 
no objective clinical indication that the Veteran has symptoms 
causing functional limitation to a degree that would support a 
higher rating.  The Board here observes that the January 2005 
examiner specifically indicated that there was no obvious 
limitation of function for standing or walking due to pes planus 
disability.

In short, an initial rating in excess of 10 percent for bilateral 
pes planus is not warranted at any time during the appeal period.  
Fenderson.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences; for example, he is competent to 
report that he experiences certain symptoms such as pain in the 
feet.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   
However, as with the medical evidence of record, the Veteran's 
credible account of his symptomatology describes a rating 
consistent with that currently assigned.

In reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule, but there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's disability picture is not so unusual or exceptional 
in nature as to render his schedular rating inadequate.  The 
disability on appeal has been evaluated under the applicable 
diagnostic codes that have contemplated the level of occupational 
impairment caused by the disability on appeal.  The evidence does 
not reflect that the Veteran's pes planus disability has caused 
marked interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The evidence of 
record indicates that the Veteran is currently employed, and 
there is no indication that he has asserted that he is precluded 
from obtaining or maintaining gainful employment.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

A total rating based on individual unemployability due to 
service-connected disability (TDIU) is an element of all appeals 
of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, however, TDIU consideration is not 
warranted.  Evidence in the claims file reveals that the Veteran 
is employed, and he has not asserted to the contrary.

ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


